
	

111 HJ 3 : Relating to the disapproval of obligations under the Emergency Economic Stabilization Act of 2008.
U.S. House of Representatives
2009-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		111th CONGRESS
		1st Session
		H. J. RES. 3
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 26, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		JOINT RESOLUTION
		Relating to the disapproval of obligations
		  under the Emergency Economic Stabilization Act of 2008.
	
	
		That Congress disapproves the
			 obligation of any amount exceeding the amounts obligated as described in
			 paragraphs (1) and (2) of section 115(a) of the Emergency Economic
			 Stabilization Act of 2008.
		
	
		
			Passed the House of
			 Representatives January 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
